In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-20-00130-CR
          No. 02-20-00131-CR
     ___________________________

     KORY RAY SHELBY, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 432nd District Court
           Tarrant County, Texas
   Trial Court Nos. 1472176D, 1503573D


   Before Gabriel, Kerr, and Birdwell, JJ.
  Memorandum Opinion by Justice Gabriel
                            MEMORANDUM OPINION

       Appellant Kory Ray Shelby attempts to file an out-of-time appeal from his

felony convictions for assault involving a family or household member and for

possession of cocaine. The trial court imposed the sentences on October 10, 2017;

however, Shelby did not file his notices of appeal until September 10, 2020.

       Our jurisdiction is invoked through a timely notice of appeal. See Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If a notice of appeal is not timely filed,

we may take no action other than to dismiss the appeal. See Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998) (per curiam). Shelby filed his notices of appeal

almost three years after his judgments of conviction were entered; thus, he has failed

to invoke this court’s jurisdiction. Accordingly, we dismiss Shelby’s attempted appeals

for want of jurisdiction.1 See Tex. R. App. P. 43.2(f).




       1
        Even if Shelby’s notices had been timely filed, we would have no jurisdiction
to consider his appeals. Shelby pleaded guilty to both offenses pursuant to a plea-
bargain agreement with the State. Shelby does not attempt to complain of a ruling on
a pretrial motion, the trial court’s certifications reflect that the trial court did not grant
Shelby permission to appeal, and no statute expressly authorizes these appeals. See
Tex. Code Crim. Proc. Ann. art. 44.02; Tex. R. App. P. 25.2(a)(2), (d). Thus, we
would have no jurisdiction to consider Shelby’s appeals from his guilty pleas even if
timely. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).


                                              2
                                  /s/ Lee Gabriel

                                  Lee Gabriel
                                  Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 15, 2020




                              3